ON PETITION FOR REHEARING
                     UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-7521
GARVEY EUGENE PRUITT,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Statesville.
              Richard L. Voorhees, District Judge.
                  (CR-00-5-V, CA-02-94-5-1-V)

                      Submitted: April 16, 2003

                       Decided: May 2, 2003

       Before WILKINS, Chief Judge, and MICHAEL and
                  SHEDD, Circuit Judges.



Dismissed by unpublished per curiam opinion.


                            COUNSEL

Garvey Eugene Pruitt, Appellant Pro Se. Robert Jack Higdon, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.
2                       UNITED STATES v. PRUITT
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Garvey Eugene Pruitt pled guilty to conspiracy to possess with
intent to distribute cocaine and cocaine base, 21 U.S.C. § 846 (2000).
Pruitt was sentenced to eighty-seven months imprisonment. Pruitt did
not appeal his conviction or his sentence.

   In August 2000, Pruitt moved to vacate his sentence pursuant to 28
U.S.C. § 2255 (2000), alleging his guilty plea was involuntary and he
received ineffective assistance of counsel. Both claims related to the
enhancement of his sentence for possession of a weapon under U. S.
Sentencing Guidelines Manual § 2D1.1(b)(1) (2000). The district
court denied this motion. In his appeal of that denial, Pruitt raised five
issues for the first time on appeal. To the extent he appealed the dis-
missal of his ineffective assistance of counsel claim, Pruitt asserted
a jury would not have found him guilty of weapons possession.

   In an opinion issued on February 12, 2003, we considered the mer-
its of Pruitt’s claims. We determined that those claims did not merit
relief and accordingly denied a certificate of appealability and dis-
missed Pruitt’s appeal. Pruitt petitioned for panel rehearing, asserting
that we incorrectly analyzed the underlying merits of his claims rather
than determining whether he was entitled to the requested certificate
of appealability as addressed by Miller-El v. Cockrell, ___ U.S. ___,
123 S. Ct. 1029 (2003). Upon consideration of Pruitt’s petition, we
grant panel rehearing.

   To be entitled to a certificate of appealability, Pruitt must make "a
substantial showing of the denial of a constitutional right." 28 U.S.C.
§ 2253(c)(2) (2000). "Where a district court has rejected the constitu-
tional claims on the merits, the showing required to satisfy § 2253(c)
is straightforward: The petitioner must demonstrate that reasonable
jurists would find the district court’s assessment of the constitutional
                       UNITED STATES v. PRUITT                      3
claims debatable or wrong." Slack v. McDaniel, 529 U.S. 473, 484
(2000).

   Upon examination of Pruitt’s appeal, we conclude that Pruitt has
failed to demonstrate that reasonable jurists would find the district
court’s assessment of his constitutional claims debatable or wrong.
Accordingly, we deny a certificate of appealability and dismiss the
appeal. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                         DISMISSED